Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-14-1999

Carter v. City of Philadelphia
Precedential or Non-Precedential:

Docket 98-1581




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Carter v. City of Philadelphia" (1999). 1999 Decisions. Paper 127.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/127


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           No. 98-1581

            Re: Carter v. City of Philadelphia, et al.


     The following modifications have been made to the Court's Opinion
issued on
 April 28, 1999 and to the prior corrections noted in the above-entitled
appeal and will
appear as part of the final version of the opinion:


                    Page 31, n.61, add the following sentence at the end:
"To the extent that
          Carter's claims are predicated on inadequate training,
supervision or
          discipline of police officers (as opposed to assistant district
attorneys),
          Carter will be required to establish sufficient de jure or de
facto control by
          the defendants to supporting a finding of causation.

     In the prior corrections "de jure" had been incorrectly spelled due
to a typographic
error.


                              Very truly yours,

                              /s/ P. Douglas Sisk, Clerk



Dated: May 14, 1999